Bell, Chief Judge.
A jury awarded $5,000 in this condemnation suit and condemnees appeal from the judgment entered on this verdict. Held:
1. Of the four enumerations of error, the trial court made no findings or holdings with respect to those described in the first three enumerations. The tenor of appellants’ argument in support of these enumerations is that the verdict is not supported by the evidence. We disagree. The evidence authorized the verdict.
2. The last enumeration goes to a part of the court’s charge to which no exception was taken. Therefore, nothing is presented for our consideration. John L. Hutcheson &c. Hospital v. Oliver, 120 Ga. App. 547 (171 *764SE2d 649).
Submitted February 5, 1973
Decided April 11, 1973.
Ray M. Tucker, for appellants.
S. T. Ellis, Jones, Cork, Miller & Benton, Wallace Miller, Jr., for appellee.

Judgment affirmed.


Quillian, J., concurs. Deen, J., concurs in the judgment only.